Citation Nr: 1312439	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  06-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the Board in February 2009.  The Board remanded the Veteran's claim for additional development in June 2009, October 2010, and August 2012.  

The Board notes that the Veteran also perfected an appeal of a claim for service connection for a kidney disability.  That claim was remanded for additional development by the Board on the occasions noted above.  However, a February 2012 rating decision granted service connection for a kidney disability.  Therefore, that issue has been resolved and is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran does not have hypertension that is attributable to active service.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2004, March 2006, September 2009, October 2010, and September 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran, in written statements and testimony before the Board, contends that he has hypertension that had its onset in May 1969, when he was struck by lightning while stationed in Germany.  Specifically, the Veteran asserts that the lightning caused him to lose consciousness and incur significant burn wounds, soreness, short-term memory loss, and ringing in his ears.  He further maintains that, while he felt better a few days after the event, an in-service physician warned him that his injuries could lead to significant medical problems later in life. 

The Veteran's account of in-service injuries is corroborated by his service medical records, which show that he was hospitalized for six hours after being struck by lightning in May 1969.  His injuries included skin burns on his calves and finger tips which ultimately resulted in scarring.  The service medical records do not specify whether the Veteran suffered any other residual effects from that incident.  However, the Veteran's discharge examination is dated in March 1969, nearly two months prior to the May 1969 injury and well before his actual discharge from active duty in July 1969.  The Veteran testified at his personal hearing that his exit examination consisted of a very minimal health check without a full examination. 

The report of the Veteran's December 1966 pre-induction examination shows that his blood pressure was measured at 138/80, which was considered normal.   Subsequent service medical records are negative for any complaints or clinical findings of hypertension.  On examination in March 1969, prior to his separation from service, his blood pressure reading was recorded as 122/80, which was within normal limits.

The Veteran's VA medical records show that he has been prescribed medication and outpatient treatment for hypertension since at least March 2002.  The Veteran reported that a private physician diagnosed him with hypertension in June 1997.  He further asserts that the private physician placed him on blood pressure medications, which he took prior to seeking treatment through VA.

At a November 2009 VA examination, the Veteran recounted his history of being struck by lightning and subsequent treatment for hypertension.  On clinical evaluation, the Veteran's blood pressure was assessed as 143/83.  Additional cardiovascular testing was found to support a diagnosis of controlled hypertension.  However, after reviewing the results of the examination, the VA examiner indicated that he could not determine, without resorting to speculation, whether the Veteran's hypertension was related to his in-service lightning exposure or to any other aspect of his active duty.  The VA examiner could not find any literature to connect hypertension to lightening or electrical shock and, thus, could only speculate whether the Veteran's controlled hypertension was related to an internal organ injury incurred when he was struck by lightning.

In a December 2010 addendum opinion, a physician's assist offered an opinion without additional examination of the Veteran.  The physician's assistant noted the Veteran's history of being struck by lightning in service and his reports of having microscopic hematuria since service.  The physician's assistant also noted more recent difficulties with kidney stones, passing clots, flank pain, and a 1997 diagnosis of hypertension.  The physician's assistant noted the following disabilities:  microscopic hematuria, history of renal calculi, recurrent urinary tract infections, and urinary obstruction with stent and subsequent removal of stent.  With regard to the question of whether the Veteran's hypertension was caused by or aggravated by the May 1969 lightening strike while on active duty, the physician's assist could not answer that without resorting to mere speculation. 

At an October 2012 VA examination, the examiner reviewed the Veteran's claims file and recounted his relevant medical history.  The examiner noted that the Veteran's hypertension was not due to renal failure or caused by any kidney condition.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran's hypertension was diagnosed in June 1997 and there is no medical reference that lists being struck by lightening as a recorded cause of hypertension.  Additionally, the Veteran's kidney disease was not the type that might cause hypertension because there was no proteinuria and the Veteran's creatinine was normal.  The examiner cited to Up to Date, a medical reference, in rendering the opinion.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

As an initial matter, with regard to the opinions of December 2009 and December 2010, it is significant that the VA examiners could not determine whether the Veteran's hypertension was related to his in-service lightning injuries without resorting to speculation.  Such opinions, in which a medical provider is unable to opine regarding any causal connection between a Veteran's current complaints and his period of service, have been characterized as non-evidence, and therefore lack probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The competent evidence of record does not show a relationship of the Veteran's hypertension to the Veteran's period of active service.  The only competent medical opinion reveals that the Veteran's hypertension was less likely than not incurred in or caused by service and the Veteran's kidney disease is not the type that might cause hypertension.  The examiner provided a compete rationale for the opinion and cited to medical literature to support the opinion.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's hypertension is related to his period of service, to his lightning strike in service, is due to or aggravated by his kidney disability, or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).  

The Board acknowledges that the Veteran is competent to report his symptomatology since service.  Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, the Veteran's opinion that his hypertension is related to his active duty service is insufficient to provide the requisite etiology of the hypertension because such matters require medical expertise.  A layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms because of the lack of medical training.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding his hypertension being related to his active duty service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology.  In any event, those contentions are outweighed by the October 2012 VA examiner's opinion.  That examiner's opinion is more probative and persuasive because of the examiner's medical training and use of medical references in supporting the opinion.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for hypertension, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


